Exhibit 10.37

 

EIGHTH AMENDMENT TO

 

THE FISHER-PRICE PENSION PLAN

 

WHEREAS, Mattel, Inc. (“Mattel”) sponsors the Fisher-Price Pension Plan for the
benefit of eligible employees of Fisher-Price, Inc. and certain other
subsidiaries; and

 

WHEREAS, the provisions of the Plan are set forth in a 1994 Restatement, as
amended by a Seventh Amendment thereto; and

 

WHEREAS, Mattel desires to amend the Plan to (i) reflect recent legislative and
regulatory changes in the federal pension laws and (ii) meet other current
needs; and

 

WHEREAS, in Section 9.1 of the Plan, Mattel reserved the right to amend the Plan
at any time in whole or in part;

 

NOW, THEREFORE, to effect the foregoing, Mattel does hereby declare that the
Plan be, and hereby is, amended as follows:

 

1. The first and second paragraphs of Section 3.10(a) of the Plan are amended
effective as of January 1, 2002 to read as follows:

 

(a) Maximum Benefit. This Section 3.10(a) of the Plan shall be effective for
Plan Years ending after December 31, 2001, provided any benefit increases
resulting from the increase in the limitations set forth in this Section 3.10(a)
shall be provided only to Participants who complete one hour of service after
December 31, 2001.

 

(1) Definitions.

 

(A) Defined Benefit Dollar Limitation. The defined benefit dollar limitation
shall be $160,000, adjusted effective January 1 of each year under Section
415(d) of the Code, payable in the form of a straight life annuity. The defined
benefit dollar limitation, as adjusted under Section 415(d) of the Code, shall
apply to Plan Years ending with or within the calendar year for which the
adjustment applies.

 

(B) Defined Benefit Compensation Limit. The defined benefit compensation limit
shall be one hundred percent (100%) of the Participant’s compensation averaged
over the three consecutive Plan Years (or actual number of Plan Years for
Participants who have been employed for less than three consecutive Plan Years)
during which the Participant had the greatest aggregate compensation from the
Employer.



--------------------------------------------------------------------------------

(2) Maximum Permissible Benefit. The maximum permissible benefit is the lesser
of the defined benefit dollar limitation or the defined benefit compensation
limit (both adjusted where required, as provided below).

 

(A) If a Participant has fewer than ten (10) years of participation in the Plan,
the defined benefit dollar limitation shall be multiplied by a fraction, the
numerator of which is the number of years (or part thereof) of participation,
and the denominator of which is ten (10). If a Participant has fewer than ten
(10) years of service, the defined benefit compensation limitation shall be
multiplied by a fraction, the numerator of which is the number of years (or part
thereof) of service, and the denominator of which is ten (10).

 

(B) If a Participant’s benefit begins prior to age sixty-two (62), the defined
benefit dollar limitation applicable to the Participant at such earlier age is
the annual benefit payable in the form of a straight life annuity beginning at
the earlier age that is the actuarial equivalent of the defined benefit dollar
limitation applicable to the Participant at age sixty-two (62) (adjusted under
subsection (A) above, if required). The defined benefit dollar limitation
applicable at an age prior to age sixty-two (62) is determined as the lesser of
(i) the actuarial equivalent (at such age) of the defined benefit dollar
limitation computed using the interest rate and mortality table specified in
Section 5.4 or (ii) the actuarial equivalent (at such age) of the defined
benefit dollar limitation computed using a five percent (5%) interest rate and
the mortality table specified in Section 5.4. Any decrease in the defined
benefit dollar limitation determined in accordance with this subsection (B)
shall not reflect a mortality decrement if benefits are not forfeited upon the
death of the Participant. If any benefits are forfeited upon death, the full
mortality decrement shall be taken into account.

 

(C) If a Participant’s benefit begins after the Participant attains age
sixty-five (65), the defined benefit dollar limitation applicable to the
Participant at such later age is the annual benefit payable in the form of a
straight life annuity beginning at the later age that is actuarially equivalent
to the defined benefit dollar limitation applicable to the Participant at age
sixty-five (65) (adjusted under subsection (A) above, if required). The
actuarial equivalent of the defined benefit dollar limitation applicable at an
age after age sixty-five (65) is determined as the lesser of (i) the actuarial
equivalent (at such age) of the defined benefit dollar limitation computed using
the interest rate and mortality table

 

2



--------------------------------------------------------------------------------

specified in Section 5.4 or (ii) the actuarial equivalent (at such age) of the
defined benefit dollar limitation computed using a five percent (5%) interest
rate assumption and the mortality table specified in Section 5.4. For these
purposes, mortality between age sixty-five (65) and the age at which benefits
commence shall be ignored.

 

2. Section 4.4(c) of the Plan is amended effective as of January 1, 2002 by
adding the following new sentences to the end thereof:

 

Effective January 1, 2002, the portion of a distributee’s distribution
consisting of after-tax contributions which are not includible in income shall
be eligible for a direct rollover in accordance with the provisions of this
Section. However, such portion may be transferred only to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, or
to a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code, that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible in gross income.

 

3. The first sentence of Section 4.4(d) of the Plan is amended effective as of
January 1, 2002 to read as follows:

 

An eligible retirement plan is any plan described in Section 402(c)(8)(B) of the
Code, including an annuity contract described in Section 403(b) of the Code and
an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred to such plan from the Plan, the terms of which permit
the acceptance of a direct rollover from a qualified plan.

 

4. Section 12.2(b)(1) of the Plan is amended effective as of January 1, 2002 to
read as follows:

 

(1) The term “Key Employee” means any employee or former employee (including any
deceased employee) who, at any time during the Plan Year that includes the
Determination Date, was

 

(A) an officer of the Company having annual compensation in excess of $130,000
(as adjusted under Section 416(i)(1) of the Code for Plan Years beginning after
December 31, 2002);

 

(B) a 5% owner of the Company; or

 

(C) a 1% owner of the Company having annual compensation in excess of $150,000.

 

3



--------------------------------------------------------------------------------

For this purpose, annual compensation means compensation within the meaning of
Section 415(c) of the Code.

 

5. Section 12.2(b)(2) of the Plan is amended effective as of January 1, 2002 by
deleting the phrase “during the five-year period ending on the Determination
Date” each time it appears therein and by substituting in lieu thereof the
phrase “during the one-year period ending on the Determination Date.”

 

6. Section 12.2(b)(2) of the Plan is amended effective as of January 1, 2002 by
adding the following new sentence to the end thereof:

 

In the case of a distribution made for a reason other than separation from
service, death or disability, this subsection shall be applied by substituting
“five-year period” for “one-year period.”

 

7. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

 

IN WITNESS WHEREOF, Mattel has caused this instrument to be executed by its duly
authorized officer this 20th day of December, 2002.

 

MATTEL, INC. By:    /s/    Alan Kaye             

--------------------------------------------------------------------------------

Name:

  

Alan Kaye

Title:

  

Senior Vice President—Human Resources

 

4